UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 Commission file number 1-33965 QUATERRA RESOURCES INC. (Translation of registrant’s name into English) 1100-1199 West Hastings Street Vancouver, BC V6E 3T5Canada (Address and telephone of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under the cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibits Attached News Release dated October 8, 2010 Signatures QUATERRA RESOURCES INC. By /s/ Stacey Bligh Stacey Bligh, Asst. Corporate Secretary Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated October 8, 2010
